Mr. Justice Goddard
delivered the opinion of the court:
This action was brought in the district court of Jefferson county on January 22, 1901, by the plaintiff in error to recover from the defendant in error upon the following causes of action: (1) Upon a promissory note for $2,000, payable to decedent and executed by the company April 13,1881, upon which the payment of the sum of $45 is alleged to have been made on the 7th day of September, 1897. (2) An indebtedness of $5,500 upon an account stated June 28, 1893, between the decedent and the company, upon which the same amount on the same date is ¡alleged to have been made. (3) For services rendered by decedent to the company from June 28, 1893, to the first day of November, 1899.
The defendant, for answer, averred that the note set forth, in the first cause of action was satisfied and discharged on the 23d of October, 1887, and denied the alleged' payment thereon on the 7th day of September, 1897. As a defense to the second cause of action, denied the alleged statement of account, and denied the alleged payment thereon. For answer to *285the third cause of action, denied the employment of decedent by the company, or any promise on its part to pay for any services rendered by him.
The cause was tried to the court, and the issues found for, and judgment rendered in favor of, the defendant.
Up up, an examination of the evidence introduced, and a careful consideration of the assignments of error and the extended argument of counsel in support of the same, we are satisfied that the finding of the trial court was clearly supported by the evidence, and that no error intervened in the trial of the cause that was in any manner prejudicial to the plaintiff in error.
The judgment is, therefore, affirmed.

Affirmed.

Chief Justice Gabbert and Mr. Justice Bailey concur.